6 U.S. 185
2 Cranch 185
2 L.Ed. 248
BLAKENEYv.EVANS.
February Term 1804
6 U.S. 185
2 Cranch 185
2 L.Ed. 248
BLAKENEY

1
v.

EVANS.
February Term 1804

2
A SPECIAL action of assumpsit was brought, in the Circuit Court of the district of Columbia, sitting at Alexandria, by Evans against Blakeney, upon the following written agreement:


3
"I will rent of Mr. Evans thirty-one feet of ground on


4
"King-street by one hundred feet deep to a ten feet


5
"alley, for which lot I will pay him £13, 10, 0, per


6
"annum in yearly payments, the rent commencing from


7
"the 1st day of November, 1799.


8
"I will also agree to find work and materials in my


9
"line for Mr. Evans's houses, provided he will find the


10
"same in his line for my house I intend to build on the


11
"above described lot, each work and materials to be


12
"measured and valued agreeably to the customary mode


13
"in Alexandria, and whatever balance there may be on


14
"either side at any time they chuse to have the work


15
"and materials valued, is to be paid in cash on demand.


16
"Signed, Abel Blakeney—John Evans.  September 3d


17
"1799."


18
The action was brought to recover a balance due upon this valuation.  The defendant pleaded the general issue.


19
The plaintiff produced in evidence the following writing: "Alexandria, March 23d, 1802.  We the subscribers being called on by Messrs. Evans and Burford on the one part, and Abel Blakeney on the other, to measure and value sundry jobs of work done by the parties, each for the other, and have done the same to the best of our knowledge, and upon comparing the accounts find a balance in favour of Evans and Burford, of fifty-two pounds, ten shillings, and one penny."  Signed, "Daniel Bishop—Isaac McLean," and proved by the said Isaac McLean, that the work and materials were measured and valued agreeably to the customary mode in Alexandria, and that according to such measure and value, that balance was due from the defendant to the plaintiff.—That he and the said Bishop were called upon by Evans and Blakeney and not by the said Burford;  but that he was present, and the witness understood from all the parties that he was interested in the work.  To the admission of this evidence the defendant took a bill of exceptions, and brought a writ of error.


20
March 1st.  The transcript of the record was submitted to the Court without argument, who affirmed the judgment, with ten per cent damages and costs, observing that the meaning of the agreement was, that each party should procure the work to be done, and not that they should do it personally.